

114 S1012 IS: Working Families Tax Relief Act of 2015
U.S. Senate
2015-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1012IN THE SENATE OF THE UNITED STATESApril 20, 2015Mr. Brown (for himself, Mr. Durbin, Mr. Reid, Mr. Schumer, Mrs. Murray, Mr. Wyden, Ms. Stabenow, Mr. Casey, Mr. Carper, Ms. Cantwell, Mr. Bennet, Mr. Menendez, Mr. Cardin, Mr. Nelson, Mr. Warner, Mr. King, Mr. Tester, Mr. Sanders, Mr. Booker, Ms. Klobuchar, Mr. Peters, Mr. Merkley, Mr. Markey, Mrs. Boxer, Ms. Warren, Mr. Whitehouse, Mr. Coons, Mr. Franken, Mrs. Gillibrand, Mr. Reed, Ms. Hirono, Mr. Schatz, Mr. Blumenthal, Mr. Udall, Mr. Leahy, Mrs. Shaheen, Mr. Heinrich, Mr. Murphy, Ms. Baldwin, Ms. Heitkamp, Ms. Mikulski, Mr. Kaine, Mrs. Feinstein, and Mrs. McCaskill) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to strengthen the earned income tax credit and make
			 permanent certain tax provisions under the American Recovery and
			 Reinvestment Act of 2009.
	
 1.Short titleThis Act may be cited as the Working Families Tax Relief Act of 2015.
		2.Permanent
			 extension of and modifications to the child tax credit
			(a)Permanent
			 extension of increase in refundable portion
				(1)In
 generalClause (i) of section 24(d)(1)(B) of the Internal Revenue Code of 1986 is amended by striking $10,000 and inserting $3,000.
				(2)Conforming
 amendmentSubsection (d) of section 24 of such Code is amended by striking paragraph (4).
				(3)Elimination of
 inflation adjustmentSubsection (d) of section 24 of such Code is amended by striking paragraph (3).
				(b)Inflation
 adjustmentsSection 24 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
					(g)Inflation
				adjustments
						(1)In
 generalIn the case of any taxable year beginning in a calendar year after 2014, the $1,000 amount in subsection (a) and each of the dollar amounts in subsection (b)(2) shall each be increased by an amount equal to—
 (A)such dollar amount, multiplied by
 (B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2011 for calendar year 1992 in subparagraph (B) thereof.
 (2)RoundingAny increase determined under the preceding sentence shall be rounded to the nearest multiple of $50..
			(c)Effective
 dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
			3.Permanent
			 extension of modifications to earned income tax credit
			(a)Increase in
 credit percentage for families with 3 or more childrenParagraph (1) of section 32(b) of the Internal Revenue Code of 1986 is amended—
 (1)by striking The credit and inserting the following:  (A)In generalThe credit, and
 (2)by adding at the end the following new subparagraph:
					
						(B)Increased
				credit percentage for families with 3 or more qualifying
 childrenIn the case of an eligible individual with 3 or more qualifying children, the table in subparagraph (A) shall be applied by substituting 45 for 40 in the second column thereof..
				(b)Joint
			 returns
				(1)In
 generalSubparagraph (B) of section 32(b)(2) of the Internal Revenue Code of 1986 is amended by striking $3,000 and inserting $5,000..
				(2)Inflation
 adjustmentsClause (ii) of section 32(j)(1)(B) of such Code is amended—
 (A)by striking $3,000 and inserting $5,000,
 (B)by striking subsection (b)(2)(B)(iii) and inserting subsection (b)(2)(B), and
 (C)by striking calendar year 2007 and inserting calendar year 2008.
					(c)Conforming
 amendmentSection 32(b)of such Code is amended by striking paragraph (3).
			(d)Effective
 dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
			4.Strengthening
			 the earned income tax credit
			(a)Increased
			 credit for individuals with no qualifying children
				(1)In
 generalThe table in subparagraph (A) of section 32(b)(2) of the Internal Revenue Code of 1986 is amended—
 (A)by striking $4,220 in the second column and inserting $8,820, and
 (B)by striking $5,280 in the last column and inserting $10,425.
					(2)Inflation
 adjustmentsSubparagraph (B) of section 32(j)(1) of the Internal Revenue Code of 1986, as amended by this Act, is amended—
 (A)in clause (i)—
 (i)by inserting (except as provided in clause (iii)) after (b)(2)(A), and
 (ii)by striking and at the end, and
 (B)by adding at the end the following new clause:
						
 (iii)in the case of the $8,820 and $10,4250 amount in the table in subsection (b)(2)(A), by substituting calendar year 2011 for calendar year 1992 in subparagraph (B) of such section 1..
					(b)Credit increase
 and reduction in phaseout for individuals with no childrenThe table contained in section 32(b)(1)(A) of the Internal Revenue Code of 1986, as amended by this Act, is amended—
 (1)by striking 7.65 in the second column of the third row and inserting 15.3, and
 (2)by striking 7.65 in the third column of the third row and inserting 15.3.
				(c)Credit allowed
 for certain childless individuals over age 21Subclause (II) of section 32(c)(1)(A)(ii) of the Internal Revenue Code of 1986 is amended by striking age 25 and inserting age 21.
			(d)Effective
 datesThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
			5.Simplifying the
			 earned income tax credit
			(a)Modification of
			 abandoned spouse rule
				(1)In
 generalSection 32(c)(1) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
					
						(G)Certain married
 individuals living apartFor purposes of this section, an individual who—
 (i)is married (within the meaning of section 7703(a)) and files a separate return for the taxable year,
 (ii)lives with a qualifying child of the individual for more than one-half of such taxable year, and
 (iii)(I)during the last 6 months of such taxable year, does not have the same principal place of abode as the individual's spouse, or
 (II)has a legally binding separation agreement with the individual’s spouse and is not a member of the same household with the individual’s spouse by the end of the taxable year,
								shall
				not be considered as
				married..
				(2)Conforming
			 amendments
 (A)The last sentence of section 32(c)(1)(A) of the Internal Revenue Code of 1986 is amended by striking section 7703 and inserting section 7703(a).
 (B)Section 32(d) of such Code is amended by striking In the case of an individual who is married (within the meaning of section 7703) and inserting In the case of an individual who is married (within the meaning of section 7703(a)) and is not described in subsection (c)(1)(G).
					(b)Elimination of
			 disqualified investment income test
				(1)In
 generalSection 32 of the Internal Revenue Code of 1986 is amended by striking subsection (i).
				(2)Conforming
			 amendments
 (A)Section 32(j)(1)(B)(i) of such Code, as amended by this Act, is amended—
 (i)by striking subsections and inserting subsection, and
 (ii)by striking and (i)(1).
 (B)Section 32(j)(2) of such Code is amended to read as follows:
						
 (2)RoundingIf any dollar amount in subsection (b)(2)(A) (after being increased under subparagraph (B) thereof), after being increased under paragraph (1), is not a multiple of $10, such amount shall be rounded to the next nearest multiple of $10..
					(c)Simplification
			 of rules regarding presence of qualifying child
				(1)Taxpayer
			 eligible for credit for worker without qualifying child if qualifying
			 child
 claimed by another member of familySection 32(c)(1) of the Internal Revenue Code of 1986, as amended by this Act, is amended by adding at the end the following new paragraph:
					
						(H)Taxpayer
				eligible for credit for worker without qualifying child if
			 qualifying child
				claimed by another member of family
							(i)General
 ruleExcept as provided in clause (ii), in the case of 2 or more eligible individuals who may claim for such taxable year the same individual as a qualifying child, if such individual is claimed as a qualifying child by such an eligible individual, then any other such eligible individual who does not make such a claim of such child or of any other qualifying child may be considered an eligible individual without a qualifying child for purposes of the credit allowed under this section for such taxable year.
							(ii)Exception if
 qualifying child claimed by parentIf an individual is claimed as a qualifying child for any taxable year by an eligible individual who is a parent of such child, then no other custodial parent of such child who does not make such a claim of such child may be considered an eligible individual without a qualifying child for purposes of the credit allowed under this section for such taxable year..
				(2)Taxpayer
			 eligible for credit for worker without qualifying child if qualifying
			 children
 do not have valid social security numberSubparagraph (F) of section 32(c)(1) of the Internal Revenue Code of 1986 is amended to read as follows:
					
						(F)Individuals who
 do not include tin, etc., of any qualifying childIn the case of any eligible individual who has one or more qualifying children, if no qualifying child of such individual is taken into account under subsection (b) by reason of paragraph (3)(D), for purposes of the credit allowed under this section, such individual may be considered an eligible individual without a qualifying child..
				(d)Effective
 datesThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
			